This was an action to recover damages for personal injuries resulting from the suffering of plaintiff below from silicosis and tuberculosis, said to have been caused by the inhaling of dust in a tool-making factory of the appellant.
The plaintiff below had a verdict and from the judgment thereon the defendant below appeals and urges two grounds for reversal; error in refusing to nonsuit and error in refusing to direct a verdict in its favor.
We find no error under either of these grounds.
The judgment under review is affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, LLOYD, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS. WOLFSKEIL, RAFFERTY, JJ. 12.
For reversal — None. *Page 94